Citation Nr: 0943678	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-11 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 
1986 and from September 2004 to August 2005.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of the 
Huntington, West Virginia, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of the hearing has been 
associated with the claims file.  

The issues of entitlement to service connection for a hearing 
loss disability and entitlement to service connection for 
tinnitus being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 5, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of the appeal in regard to the issue of 
entitlement to service connection for a bilateral knee 
disorder is requested.




CONCLUSION OF LAW

The criteria for withdrawal of the April 2008 Substantive 
Appeal by the Veteran (or his representative), in regard to 
the issue of entitlement to service connection for a 
bilateral knee disorder, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  The Veteran has 
withdrawn the appeal in regard to entitlement to service 
connection for a bilateral knee disorder, Transcript at 2 
(2009), and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal in 
regard to service connection for a bilateral knee disorder 
and it is dismissed.


ORDER

The appeal in regard to entitlement to service connection for 
a bilateral knee disorder is dismissed.


REMAND

The Veteran asserts that he has a hearing loss disability and 
tinnitus as a result of in-service noise exposure.  He 
testified that he was exposed to high intensity noise when 
assigned to the 2nd of the 320th Training Division as a Drill 
Sergeant.  Transcript at 9-11 (2009).  Positive findings were 
noted to have been identified in 2004 and the Veteran stated 
that he has had a constant ringing in his ears.  Id. at 15-
16.  

In addition, the Veteran testified that he underwent 
Quadrennial examinations to include audiologic evaluations, 
during Reserve service, Id. at 5-6, as well as MEPS (Medical 
Entrance Processing Station) examinations in August, 
September or October of 1987 and in August, September or 
October of 1988 in association with National Guard Service.  
Id. at 21-22.  The reports have not been associated with the 
claims file.  

The Board notes that a September 2004 service treatment 
record reflects an assessment of high frequency sensorineural 
hearing loss on the left.  In addition, on VA examination in 
November 2006, the diagnoses were normal to moderate 
sensorineural hearing loss on the left and mild sensorineural 
hearing loss on the right, and a February 2007 VA record 
notes ringing in the ears.  An opinion in regard to etiology 
was not provided.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In this case, the Board finds that the 
evidence is inadequate for a determination as to whether a 
bilateral hearing loss disability or tinnitus is related to 
service, and further development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request through the 
appropriate channels, all Quadrennial 
examination records that have not been 
associated with the claims file.  In 
addition, MEPS examination reports dated 
in August, September or October of 1987 
and in August, September or October of 
1988, in association with National Guard 
Service, should be obtained and associated 
with the claims file, to the extent 
possible.  All records obtained should be 
associated with the claims file.  If any 
requested records requested are 
unavailable, such should documented in the 
claims file.  

2.  The AOJ should return the claims file 
to the November 2006 VA examiner, if 
available; otherwise, another VA examiner, 
and the examiner's attention should be 
directed to this remand.  The AOJ should 
request that the examiner provide an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that a bilateral hearing loss 
disability or tinnitus is related to 
service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


